FILE COPY


         RE:   Case   No.   15-0170                        DATE:   4/24/2015
         COA #:    12-14-00343-CV          TC#:   2014C-0199
STYLE:   CAROLE    ANN   WALLACE
   v.    BARBARA      LOUISE   HERNANDEZ
      Petitioner's motion for rehearing was this day filed in
the above styled and numbered case.




                               MS.   CATHY   S.   LUSK
                               CLERK,   TWELFTH COURT OF
                               1517 WEST FRONT, SUITE 354
                               TYLER, TX  75702